Citation Nr: 1225642	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  06-10 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for residuals of a right shoulder injury.  

2.  Entitlement to service connection for a skin disability, claimed as a pre-cancerous skin growth, to include as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Mary Anne Royle, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION


The Veteran served on active duty from October 1971 to November 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In May 2008, the Veteran appeared at a hearing before a Veteran's Law Judge who is no longer employed at the Board.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  Therefore, the Veteran was offered the opportunity to testify at another hearing before the Board and appeared at a hearing before the undersigned Veterans Law Judge in September 2011.

The Veteran's claims were remanded by the Board for additional development in September 2008, June 2010, and March 2011.

The issue of entitlement to service connection for right lung cancer was also on appeal as of the March 2011 Board remand.  However, this issue was granted in a November 2010 rating decision and is therefore no longer on appeal.  

The issues of entitlement to service connection for asthma, depression, and thoracic nerve impairment and entitlement to special monthly compensation have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

A review of the claims file reveals that a remand is unfortunately once again necessary before a decision on the merits of the claims can be reached.  

With regard to the issue of entitlement to service connection for residuals of a right shoulder disability, the Veteran's service medical records show that the Veteran was treated for a left shoulder injury in August 1972.  He reported that he jumped off a cliff approximately one hundred feet high and upon hitting the water his left arm was fully extended upward.  X-rays showed some degree of acriomioclavicular separation on abduction.  The Veteran was assessed with shoulder capsule strain.

Post-service treatment records show treatment for right shoulder pain and dislocation following service.  An October 1983 entry notes that the Veteran had a history of chronic recurring anterior dislocation of his right shoulder since age twenty-one in the service.  The Veteran underwent surgical procedures to his right shoulder on several occasions following service.  

At a July 2010 VA examination, the Veteran was diagnosed with degenerative joint disease of the right shoulder.  The examiner indicated that there was no documentation of the right shoulder injury in the claims file and he was unable o state that the right shoulder disability was related to the Veteran's period of active service.  

At hearings in May 2008 and September 2011, the Veteran testified that he injured his right shoulder in service and not his left shoulder as indicated in the service medical records.  The Veteran indicated that there was a clerical error in the service records which indicated that he injured his left shoulder.  The Veteran testified that he has suffered from right shoulder dislocations since the initial injury in service.  
Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, where the examiner does not comment on a Veteran's report of in-service injury and instead relies on the absence of evidence in the service medical records to provide a negative opinion, the examination is inadequate.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  In light of the fact that the examiner failed to consider the Veteran's report of an injury in service, another examination with an etiological opinion must be obtained.  

With regard to the claim for a skin disability, the Veteran's service medical records show treatment for acne and warts of the right hand.  The Veteran reported skin diseases on a report of medical history form dated in May 1972.  The records are otherwise negative for any complaints, findings, or treatment for a skin disability.  

Post-service treatment reports show that a biopsy of a skin growth revealed actinic keratosis in October 2004.  

At the May 2008 hearing before the Board, the Veteran testified that his doctor believed that he developed skin lesions as a result of exposure to herbicides in Vietnam and exposure to the chemicals used in the engine room while serving aboard a ship in the Navy.

At the September 2011 VA examination, the Veteran testified that his ship served in the official waters of Vietnam in Hai Phong Harbor and was exposed to herbicides during his service.  Additionally, he testified that he served as a machinist's mate in service and used benzene to clean the pumps on board the ships he served on during service.  

At a July 2010 VA examination, the examiner noted that the Veteran had two lesions removed from his back and one between the fourth and fifth toes of the right foot.  The Veteran was diagnosed with actinic keratoses, excised with no significant residual scarring.  The examiner indicated that she was unable to state that the issue is etiologically related to the Veteran's period of active service.  The examiner provided no rationale for the proffered opinion.  

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In light of the fact that the July 2010 VA failed to offer any rationale for the opinion, another examination should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of any right shoulder disability.  Any indicated tests, including x-rays, should be accomplished.  The examiner should review the claims file and note that review in the report.  The examiner should diagnose any disability of the right shoulder.  Thereafter, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any right shoulder disability is etiologically related to the Veteran's period of active service.  The examiner must consider the Veteran's statements regarding the incurrence of a right shoulder injury in service and his statements regarding the continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

2.  Schedule the Veteran for a VA examination to determine the etiology of any r skin disability.  Any indicated tests, including x-rays, should be accomplished.  The examiner should review the claims file and note that review in the report.  The examiner should diagnose any disability of the skin.  Thereafter, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any skin disability (to include the diagnosed actinic keratoses) is etiologically related to the Veteran's period of active service, including exposure to herbicides and chemicals, including benzene.  The examiner must consider the Veteran's statements regarding the exposure to chemicals while serving aboard ships in service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

3.  Then, readjudicate the claims.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

